Citation Nr: 1735809	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-29 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hip disability, to include as secondary to lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from November 1984 to March 1985, and on active duty from February 2006 to June 2007 and from May 2010 to December 2010. The Veteran also had National Guard Service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In January 2016, the Board remanded this matter for further evidentiary development. The examination having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran does not have a current bilateral hip disability during the period of the appeal.


CONCLUSION OF LAW

The criteria for service connection for bilateral hip disability have not been met.  
38 U.S.C.S. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.317 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). The RO provided timely notice in its letter dated July 2008, September 2009 that met the requirements. The notice included all criteria for service connection on a secondary basis and an explanation of the Veteran's and VA's respective responsibilities to obtain relevant evidence. Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

The file contains the Veteran's service personnel and treatment records, VA inpatient and outpatient treatment records, identified or submitted records of private medical care, and the report of a VA hip examination in August 2016. The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, pursuant to the January 2016 remand for an addendum opinion, the Veteran was provided with a VA examination in August 2016. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service-connected bilateral hip disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist. 

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.


II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection may also be warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Id.; see also 38 C.F.R. § 3.310(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A clinical finding or symptom standing alone does not constitute a disability without an identified basis for the finding or symptom. See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)

The Veteran contends that he is entitled to service connection for a bilateral hip disability. The preponderance of the evidence, however, is against a finding that a currently diagnosed disability underlies the Veteran's claims of service connection for a bilateral hip disability. Post-service treatment records indicate the Veteran first endorsed hip pain in September 2007. While the Veteran continued to report associated symptoms in October 2008, he denied balance problems or weakness in the lower extremities. Thereafter, VA outpatient records reflect the Veteran presented in April 2009 for an evaluation of lower back pain into his hips. Although the Veteran described the pain as "burning" and "shooting", he exhibited full range of motion of the hips, a normal gait, and normal motor, reflex, and sensory functioning upon neurological testing. While the examining physician acknowledged the Veteran's reports of radiating lower back pain into the hips, he "did not find nor suspect" evidence of hip pathology.  The physician noted that the pain was likely a component of facet arthropathy of the lumbar spine.  

The Veteran reported during his VA examination for the hips in September 2009 that the pain began shortly after his return from Afghanistan in 2007. Although the Veteran identified no specific injury to his hips while in service, he reported symptoms are caused by prolonged standing, sitting, walking, running, and impact. The VA examiner observed some slight reduction in hip flexion bilaterally with accompanying mild pain, but reportedly found no other corroborating evidence for hip pathology. X-rays of the left and right hip performed during the VA examination similarly identified no abnormalities.  The examiner diagnosed no definite primary hip pathology and noted "referred hip pain from HNP" (herniated nucleus pulposus).  Referred pain is defined as pain felt in a part other than that in which the cause that produced it is situated.  Dorland's Illustrated Medical Dictionary, 1351 (30th Ed, 2003).  

In a VA examination for the thoracolumbar spine dated thereafter in June 2012, the Veteran displayed normal muscle strength, deep tendon reflexes, sensation, and straight leg raises. The report further indicated that no radicular pain or any other signs or symptoms of radiculopathy were identified.  The reports of the VA examiners are consistent with the evidence of record, are credible, and entitled to probative weight.

Pursuant to the January 2016 remand for an addendum opinion that addressed direct service connection and secondary service connection, including aggravation, another VA clinician examined the Veteran and reviewed the claims file, including the September 2009 VA examination report. Upon inspection of the hips in the August 2016 VA examination, the examiner reported the hips appeared normal with no evidence of pain. The VA examiner opined that the Veteran's hip examination and prior radiographic evidence is unremarkable for a finding of a hip condition. His conclusion is supported by the medical evidence of record, which includes the service treatment records that are absent for diagnoses or treatment for a hip disability, post-service treatment records that include normal bilateral hip x-ray examinations, and the August 2016 addendum opinion report. The objective results from the September 2009, June 2012, and August 2016 VA examinations show that the Veteran did not have hip pathology that was separate and distinct from the resulting symptoms of his service-connected degenerative disc disease of the lumbar spine. The latter examiner found that the Veteran's hip pain was likely an extension of low back pain.  Therefore, the opinion of the VA examiner is entitled to significant probative weight.  Moreover, the criteria used to assign a rating for the service-connected lumbar spine (38 C.F.R. § 4.71a, Diagnostic Code 5242) contemplates radiating pain.  

The Board acknowledges the Veteran's reports of hip pain since September 2007, and further notes the contention raised by the Veteran's representative in May 2015 that argued pain alone is sufficient to grant service connection secondary to the Veteran's service-connected disability of degenerative disc disease of the lumbar spine. Nevertheless, it is established that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Moreover, while the Veteran may be competent to report the manifestation of symptoms of hip pain, he is not competent to provide medical opinions regarding the causes or aggravating factors of that condition. As neither the Veteran nor his representative are shown to have appropriate medical training and expertise, they are not competent to render probative (i.e., persuasive) opinions on medical matters. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Therefore, their lay assertions in this regard have no probative value.

Based on this evidence, the Board finds that the preponderance of the evidence is against a finding that a currently diagnosed disability underlies the Veteran's claims of service connection for a bilateral hip disability. As there is not a current disability underlying these claims, service connection for these disabilities is not warranted on a direct or secondary basis. Brammer, 3 Vet. App. at 225; 38 C.F.R. §§ 3.303, 3.310. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied. 





ORDER

Entitlement to service connection for bilateral hip disability, to include as secondary to lumbar spine degenerative disc disease, is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


